DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20, 21, 22, 24, 25, and 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown of the features canceled from the claims:
the pulling means of claim 2;
the control system of claim 6;
the control means of claim 6; and
the elbow angle sensor of claim 12.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:“an arm attachment means for attachment of the at least one artificial tendon at an arm of a user when the arm lifting support device is in use” of claim 1;
“a redirecting means” of claim 1;
“a pulling means” of claim 2; and
“a control means arranged to apply a desired pulling force in said at least one artificial tendon in a feedback loop” of claim 6.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
in claim 1, line 6: “is provide” should be “is provided”;
in claim 5, line 2: “a” before “at least one” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one artificial tendon…running at least from a pulling point provided at the torso support, over a shoulder of the user and connected to an arm attachment means for attachment of the at least one artificial tendon at an arm of a user when the arm lifting support device is in use” in lines 1-5 which seems, according to one interpretation, to rely on an action or to be the result of an action in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “the user” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a user” in line 4, but it is not clear if this recitation is the same as, related to, or different from “the user” of claim 1, line 3.  If they are the same, “a user” in line 4 should be “the user”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 1 recites “wherein the pulling point is provided in a level above the collar bones of the user in use and a redirecting means is provide vertically above the major ball and socket joint (glenohumeral joint) of the user in use” in lines 5-7 which seems, according to one interpretation, to rely on actions or to be the results of actions in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “the collar bones” in line 6 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the major ball and socket joint” in line 7 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “(glenohumeral joint)” in line 7, but it is not clear what relationship this recitation has with the other features of the claims.  Parentheticals are typically used in equations or to indicate reference numerals in claims, but neither of those situations is the case here.  It is not clear if this parenthetical is part of the claimed invention or not.
Claims 2-12 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein a pulling force is applied to the artificial tendon, by a pulling means arranged along the artificial tendon or being comprised in the artificial tendon” in lines 1-3, which is an action step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 3-4 are rejected by virtue of their dependence from claim 2.
Claim 3 recites “a pulling point arranged adjacent a neck portion of the torso support” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a pulling point provided at the torso support” of claim 1, lines 2-3.  If they are the same, “a pulling point” in claim 3 should be “the pulling point”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 5 recites “a user’s” in line 4, but it is not clear if the user referred to in this recitation is the same as, related to, or different from “the user” of claim 1, line 3 and/or “a user” of claim 1, line 4.  The relationship among these recitation should be made clear.
Claim 5 recites “when a user’s are is doing lateral movements” in line 4 which is so grammatically awkward that its meaning is not clear.
Claim 6 recites “a controller means” in lines 2-3, which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification does not seem to provide the corresponding structure for this limitation.  As a result, the scope of this claim limitation is not clear (see MPEP 2185).
Claims 7-12 are rejected by virtue of their dependence from claim 6.
Claim 8 recites “a feedback control loop” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a feedback loop” of claim 6, line 4.  If they are the same, “a feedback control loop” in claim 8 should be “the feedback loop”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 9 is rejected by virtue of its dependence from claim 8.
Claim 9 recites “an internal feedback loop in said force regulator” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a feedback loop” of claim 6, line 4 and/or “a feedback control loop” of claim 8, line 3.  The relationship among these recitation should be made clear.
Claim 10 recites “the longitudinal axis” in line 4 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “said points” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear how “said points” relate to any previously recitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “at least one artificial tendon…running at least from a pulling point provided at the torso support, over a shoulder of the user and connected to an arm attachment means for attachment of the at least one artificial tendon at an arm of a user when the arm lifting support device is in use” in lines 1-5, which seems to necessarily include a human user, thus claiming a human organism as part of the claimed invention.
Claim 1 recites “wherein the pulling point is provided in a level above the collar bones of the user in use and a redirecting means is provide vertically above the major ball and socket joint (glenohumeral joint) of the user in use” in lines 5-7, which seems to necessarily include a human user, thus claiming a human organism as part of the claimed invention.
Claims 2-12 are rejected by virtue of their dependence from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2016-0031603 (Jin).
With respect to claim 1, Jin teaches an arm lifting support device, comprising 
a torso support (the members 124, 126, and 138 of Jin), 
at least one artificial tendon (the wire 110 of Jin) for vertical lifting running at least from a pulling point (a point located within the wire guide 120 above the collar bone of Jin) provided at the torso support, over a shoulder of the user and connected to an arm attachment means (the member 112 of Jin) for attachment of the at least one artificial tendon at an arm of a user when the arm lifting support device is in use, 
wherein the pulling point is provided in a level above the collar bones of the user in use and a redirecting means (the member 122 of Jin) is provide vertically above the major ball and socket joint (glenohumeral joint) of the user in use.  
With respect to claim 2, Jin teaches that a pulling force is applied to the artificial tendon (the wire 110 of Jin), by a pulling means (the magnet 132 or the rotating disk 142 of Jin) arranged along the artificial tendon or being comprised in the artificial tendon.  
With respect to claim 3, Jin teaches that the pulling means is arranged to apply said pulling force at a pulling point (a point located within the wire guide 120 above the collar bone of Jin) arranged adjacent a neck portion of the torso support (the member 126 of Jin).  
With respect to claim 4, Jin teaches that the pulling point (a point located within the wire guide 120 above the collar bone of Jin) is provided in a stiff neck portion (the member 126 of Jin).  
With respect to claim 5, Jin teaches that the torso support comprises a at least one shoulder part (the member 126 of Jin) having a smooth upper side such that the artificial tendon (the wire 110 of Jin) can slide transverse its axis when a user’s are is doing lateral movements. 
 With respect to claim 6, Jin teaches that a control system is provided comprising a control means (the magnet 132 or the rotating disk 142 of Jin) arranged to apply a desired pulling force in said at least one artificial tendon in a feedback loop, which pulling force is dependent upon a user posture (measures the angle between the arm relative to the body) measured using at least one posture sensor (the magnet 137 or the cam 146 of Jin) comprised in the control system.  
With respect to claim 7, Jin teaches that the said posture sensor (the magnet 137 or the cam 146 of Jin) is arranged to measure a torso and/or upper arm posture of the user (measures the angle between the arm relative to the body).  
With respect to claim 8, Jin teaches that the control system is arranged to detect a current actual pulling force in said at least one artificial tendon, and wherein a feedback control loop is arranged to achieve said desired pulling force based upon said detected current actual force (see pages 3-4 of the English translation of Jin).  
With respect to claim 9, Jin teaches that the control system comprises a force regulator (the members 133, 136 or the member 147 of Jin), arranged to achieve said desired pulling force in an internal feedback loop in said force regulator, based upon said sensed current actual force.  
With respect to claim 10, Jin teaches that the control system is further arranged so that, for a given detected current actual non-zero force, the desired pulling force is stronger the closer to the horizontal the longitudinal axis of the user’s upper arm is, as read by said posture sensor (see pages 3-4 of the English translation of Jin).  
With respect to claim 11, Jin teaches that said at least one artificial tendon (the wire 110 of Jin) is the only force-mediating part of the control system between said points (see pages 3-4 of the English translation of Jin).  

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.  With respect to claim 12, the prior art does not teach or suggest “wherein the control system further comprises an elbow angle sensor, and that the control system is arranged not to apply any force to the artificial tendon in case the elbow angle sensor currently detects an unbent elbow” along with the other features of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791